Affirmed and Opinion Filed October 14, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00268-CR

                        JOSHUA WILLIAM SUTHERBY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-83201-2016

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Nowell

       A jury convicted Joshua William Sutherby for aggravated sexual assault of a child under

the age of fourteen and assessed punishment at thirteen years in prison with no fine. Aggravated

sexual assault of a child under the age of fourteen is a first degree felony, TEX. PENAL CODE ANN.

§ 22.021(e), punishable by imprisonment for life or any term of not more than 99 years or less than

5 years and a fine not to exceed $10,000, id. § 12.32.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant and we advised him of his
right to file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014)

(identifying duties of appellate court and counsel in Anders cases). Appellant has not filed a

response.

       After reviewing counsel’s brief and the record, we agree the appeal is frivolous and without

merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
180268F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSHUA WILLIAM SUTHERBY,                          On Appeal from the 401st Judicial District
 Appellant                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 401-83201-2016.
 No. 05-18-00268-CR         V.                     Opinion delivered by Justice Nowell.
                                                   Justices Myers and Osborne participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 14th day of October, 2019.